
	

113 HCON 50 IH: Designating a National Railroad Monument located in Diamond District Park in historic downtown Durand, Michigan, as the National Railroad Memorial.
U.S. House of Representatives
2013-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. CON. RES. 50
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2013
			Mr. Camp submitted
			 the following concurrent resolution; which was referred to the
			 Committee on Natural
			 Resources
		
		CONCURRENT RESOLUTION
		Designating a National Railroad Monument
		  located in Diamond District Park in historic downtown Durand, Michigan, as the
		  National Railroad Memorial.
	
	
		Whereas the National Railroad Memorial in Durand,
			 Michigan, is organized as an incorporated, not-for-profit organization in the
			 State of Michigan, and is devoted to inspiring national recognition of the men
			 and women of the railroad industry who helped build and develop the United
			 States of America;
		Whereas the National Railroad Memorial has as its mission:
			 To honor the men and women of the railroad industry by educating the public as
			 to the importance of their roles in our Nation’s past, present, and
			 future;
		Whereas the National Railroad Memorial is an idea
			 originally conceived by William Taylor, Jr., of Niles, Michigan, to honor the
			 men and women of the railroad industry;
		Whereas the National Railroad Memorial is a centerpiece of
			 Diamond District Park, located at the historic crossroads of three major
			 railroads and one of the largest surviving train stations in the United
			 States;
		Whereas the National Railroad Memorial is intended to
			 encompass the statuary, structures, and historic railroad equipment located in
			 historic Durand, Michigan;
		Whereas the National Railroad Memorial is designed to be a
			 destination attraction, located in the middle of the spectacular Great Lakes
			 region, for visitors from all over the world; and
		Whereas the National Railroad Memorial Inc., in
			 conjunction with the Michigan Railroad History Museum and the Steam Railroading
			 Institute, seeks to educate a diverse audience through exceptional exhibits,
			 that provide educational programing for adults and children: Now, therefore, be
			 it
		
	
		That it is the sense of Congress that
			 a National Railroad Monument located in Diamond District Park in historic
			 downtown Durand, Michigan, be designated as the National Railroad
			 Memorial.
		
